___________

                                     No. 94-4109
                                     ___________

Nellie Branscum,                           *
                                           *
              Appellant,                   *
                                           *    Appeal from the United States
     v.                                    *    District Court for the
                                           *    Eastern District of Arkansas.
Shirley S. Chater,*                        *           [UNPUBLISHED]
                                           *
              Appellee.                    *

                                     ___________

                      Submitted:     April 3, 1996

                            Filed:   April 19, 1996
                                     ___________

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                               ___________


PER CURIAM.

     Nellie Branscum appeals the district court's1 decision affirming the
Commissioner's denial of disability insurance benefits.          The administrative
law judge ended the analysis of Branscum's claim at the second step of the
five-step   analysis,      concluding   that   Branscum   did   not   have   a   severe
impairment that significantly limited her physical or mental ability to do
basic work activities before her insured status ended on June 30, 1983.
See 20 C.F.R. § 404.1520(c) (1995).        Upon careful review of the




     *As of March 31, 1995, the Social Security Administration
     became an independent agency from the Department of
     Health and Human Services.     Therefore, the court has
     substituted Shirley S. Chater for Donna E. Shalala
     pursuant to Fed. R. App. P. 43(c).
     1
      The Honorable H. David Young, United States Magistrate Judge
for the Eastern District of Arkansas, to whom the case was referred
for final disposition by consent of the parties pursuant to 28
U.S.C. § 636(c).
record,   we    conclude   substantial   evidence   is   present   to   support   the
Commissioner's decision, and an extended discussion is not warranted.             The
judgment is affirmed.      See 8th Cir. R. 47B.


     A true copy.


               Attest:


                    CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-